January 9, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
          IN THE INTEREST OF B.W.E. AND A.E.E., CHILDREN

NO. 14-13-00467-CV

                    ________________________________

     Today the Court heard appellee's motion to dismiss the appeal from the
judgment signed by the court below on March 13, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order this decision certified below for observance.